Title: From George Washington to John Pierce, 6 May 1781
From: Washington, George
To: Pierce, John


                        

                            SirHead Quarters New Windsor May 6th 1781
                        
                        As there is a sum of money sent on from the Eastern States, for the Payment of the Detachments from their Lines
                            under the command of the Marquis De la Fayette—I wish provision could be made to forward two or three Month pay, in
                            specie value, for the Company of Colonel Hazens Regiment on that Command—You will consider yourself authorized hereby to
                            make application for the same.
                         Lieut. Colonel Barber having been sent by the Marquis De la Fayette to negotiate the affairs of the
                            Detachment of the Jersey Line, it is to be presumed, that State has or will advance Money for their payment—in which case,
                            the Company from Col. Hazens Regt will be the only one unprovided for. And the sum necessary for the purpose being
                            inconsiderable, I hope it may be procured, and sent on by Colonel Tupper, who will deliver you this Letter. I am Sir Your
                            Most Obedt Serv.
                        
                            Go: Washington
                        
                    